                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        IN RE EX PARTE APPLICATION OF                   Case No. 19-mc-80272-VKD
                                            BAYERISCHE MOTOREN WERKE AG
                                   9        and BMW BANK GMBH,
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                        Applicants.                         BROADCOM’S PRIVILEGE CLAIMS
                                  10

                                  11                                                        Re: Dkt. No. 28

                                  12
Northern District of California
 United States District Court




                                  13           Applicants Bayerische Motoren Werke AG (“BMW AG”) and BMW Bank GmbH

                                  14   (“BMW Bank”) (collectively “BMW”) and respondents Broadcom Corporation, Broadcom Inc.,

                                  15   and Broadcom Technologies Inc. (collectively “Broadcom”) ask the Court to resolve a dispute

                                  16   concerning Broadcom’s allege failure to adequately assert privileges or protections that may apply

                                  17   with respect documents responsive to BMW’s subpoenas issued pursuant to this Court’s order

                                  18   authorizing discovery under 28 U.S.C. § 1782. Dkt. Nos. 11, 28.

                                  19           For the reasons explained below, the Court denies BMW’s request that the Court find

                                  20   Broadcom has waived privilege as to any particular document or category of documents, and

                                  21   orders further proceedings.

                                  22   I.      BACKGROUND
                                  23           In response to several of BMW’s document requests, Broadcom asserted an objection that

                                  24   the request seeks privileged material. Dkt. No. 28-2 (Responses to Requests Nos. 1-18, 20-21).

                                  25   The parties report that during the course of their discussions, they agreed that Broadcom need not

                                  26   search for documents of “privileged custodians” or in “privileged repositories” and, therefore,

                                  27   those materials need not be identified in a privilege log. See Dkt. No. 28 at 7, 11-12.

                                  28           On March 19, 2020, Broadcom apparently served BMW with a privilege log containing a
                                   1   single entry relating to patent prosecution. Id. at 3, 7 n.1. According to BMW, even considering

                                   2   the parties’ agreement excluding privileged custodians and repositories from the search,

                                   3   Broadcom’s claim to have located only a single privileged document suggests either that

                                   4   Broadcom has not conducted a diligent search for responsive documents or that it has failed to

                                   5   preserve its privilege claims. Id. at 1, 7. In particular, BMW argues that Request No. 14 should

                                   6   have resulted in a production of non-privileged, responsive documents from Broadcom’s CEO,

                                   7   Hock Tan, or a number of entries on Broadcom’s privilege log. Id. at 4-5.

                                   8          Broadcom responds that it timely objected to Request No. 14 as seeking documents that

                                   9   are not relevant to a claim or defense, and that it has no obligation to log privileged documents

                                  10   that are not discoverable in the first instance. Id. at 8-10. Broadcom also contends that BMW’s

                                  11   challenge to Broadcom’s relevance objections are untimely for failure to comply with this Court’s

                                  12   Standing Order. Id. at 10.
Northern District of California
 United States District Court




                                  13   II.    LEGAL STANDARD
                                  14          Discovery in this matter is governed by the Federal Rules of Civil Procedure. See 28

                                  15   U.S.C. § 1782(a); In re Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16

                                  16   F.3d 1016, 1020 (9th Cir. 1994) (unless district court orders otherwise, discovery must be obtained

                                  17   in accordance with the Federal Rules of Civil Procedure); Heraeus Kulzer, GmbH v. Biomet, Inc.,

                                  18   633 F.3d 591, 594, 597 (7th Cir. 2011) (applicant may obtain discovery as if matter had been

                                  19   brought in domestic court).

                                  20          A party may obtain discovery “regarding any nonprivileged matter that is relevant to any

                                  21   party’s claim or defense and proportional to the needs of case, considering the importance of the

                                  22   issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

                                  23   information, the parties’ resources, the importance of the discovery in resolving the issues, and

                                  24   whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

                                  25   Civ. P. 26(b)(1). A responding party bears the burden of establishing that responsive documents

                                  26   withheld from production are protected from disclosure by the attorney-client privilege, work

                                  27   product protection, or other applicable privilege. See, e.g., U.S. v. Ruehle, 583 F.3d 600, 607-08

                                  28   (9th Cir. 2009) (citing eight-part test under federal common law for assertions of attorney-client
                                                                                          2
                                   1   privilege).

                                   2   III.   DISCUSSION
                                   3          A.      Relevance
                                   4          As noted above, Broadcom contends that BMW waived its challenge to Broadcom’s

                                   5   relevance objection by not timely seeking relief from the Court. It is not clear from the record

                                   6   before the Court (and may not have been clear to BMW) whether in the parties’ prior discussions

                                   7   Broadcom relied on relevance objections, privilege objections, or both in resisting production of

                                   8   documents responsive to Request No. 14 and/or a privilege log. Accordingly, the Court will first

                                   9   consider the threshold question of whether BMW’s Request No. 14 seeks documents relevant to a

                                  10   claim or defense.

                                  11          Request No. 14 asks for:

                                  12                  Documents and communications discussing the substance of any
Northern District of California




                                                      meetings, correspondence, or communication between Broadcom’s
 United States District Court




                                  13                  CEO, Hock Tan, and BMW’s senior vice president Dr. Christoph
                                                      Grote, including any internal communications, notes, preparatory
                                  14                  notes, follow-up notes, presentations, meeting minutes, proposals,
                                                      documents, or other materials prepared by Broadcom or Avago in
                                  15                  relation to any meetings, telephone calls correspondence, or
                                                      communication with Dr. Grote.
                                  16
                                       Dkt. No. 28-1 at 6. In its written responses, Broadcom made several objections to this request,
                                  17
                                       including relevance and privilege. Specifically, Broadcom objected to the request “on the ground
                                  18
                                       that it does not seek information relevant to the claims and defenses in the underlying German
                                  19
                                       proceedings, and instead improperly and expressly seeks only its litigation adversary’s privileged
                                  20
                                       communications related to ligation strategy and settlement strategy for the sole purpose of gaining
                                  21
                                       an advantage in litigation and settlement discussions.” Dkt. No. 28-2 at 20.
                                  22
                                              In the parties’ joint submission, BMW argues that Request No. 14 seeks documents
                                  23
                                       prepared by Mr. Tan or exchanged between him and non-lawyers “discussing the substance of any
                                  24
                                       meetings, correspondence, or communication between” Mr. Tan and Dr. Grote. Dkt. No. 28 at 4.
                                  25
                                       BMW contends that it is “unbelievable” that neither Mr. Tan nor any of Broadcom’s other non-
                                  26
                                       lawyer custodians analyzed the value, infringement, or validity of the asserted patents in
                                  27
                                       connection with Broadcom’s efforts to assert or license its patents in connection with such
                                  28
                                                                                        3
                                   1   meetings or communications. Id. at 7. In response, Broadcom does not directly address whether

                                   2   Mr. Tan or other non-lawyer custodians have any responsive documents that (i) discuss the

                                   3   substance of any meetings, correspondence, or communication between Mr. Tan and Dr. Grote,

                                   4   and (ii) relate to the value, infringement, or validity of the asserted patents. It simply asserts that

                                   5   Request No. 14 seeks information that is irrelevant or otherwise not discoverable. Id. at 8-9.

                                   6          In resolving the parties’ prior discovery dispute concerning BMW’s Requests Nos. 1, 2,

                                   7   and 21, the Court concluded that BMW’s requests for licensing or settlement communications and

                                   8   documents concerning Broadcom’s alleged abuse of dominant market position were directed to

                                   9   matters not presently at issue in the German court proceedings, and the Court denied BMW’s

                                  10   motion to compel Broadcom to produce responsive documents regarding those matters. See Dkt.

                                  11   No. 29. For the reasons explained in the Court’s prior order, to the extent BMW seeks internal

                                  12   communications discussing Broadcom’s valuation of the asserted patents, those documents are not
Northern District of California
 United States District Court




                                  13   relevant to any claim or defense presently at issue in the German court proceedings. However,

                                  14   Request No. 14 is not limited to damages-related documents. The request appears to encompass

                                  15   internal Broadcom communications and other documents that discuss infringement or validity of

                                  16   the asserted patents, and those matters are at issue in the German court proceedings.

                                  17          Broadcom seems to argue that such documents are not relevant because they concern “a

                                  18   mid-litigation settlement meeting with BMW,” but it offers no explanation for why this context

                                  19   renders the documents undiscoverable. While the Court has rejected BMW’s efforts to compel

                                  20   discovery of Broadcom’s licensing or settlement communications with others, see Dkt. No. 29,

                                  21   Request No. 14 purportedly is directed to materials that concern Broadcom’s infringement claims

                                  22   against BMW and the validity of the asserted patents. Broadcom does not rely on Federal Rule of

                                  23   Evidence 408 to oppose this discovery, and it cites no authority for the proposition that internal

                                  24   communications that happen to occur in the context of settlement discussions with an adversary or

                                  25   refer to those discussions are categorically irrelevant and undiscoverable for that reason.

                                  26          Accordingly, the Court concludes that Request No. 14 seeks documents that are relevant to

                                  27   a claim or defense to the extent they concern BMW’s infringement or the validity of the asserted

                                  28   patents. Broadcom must produce any such responsive documents, unless it contends a privilege or
                                                                                           4
                                   1   protection applies.

                                   2           B.     Privileges and Protections
                                   3           Broadcom also argues that any responsive documents are not the proper subject of

                                   4   discovery because they seek “privileged communications related to [its] ligation strategy and

                                   5   settlement strategy.” If that is so, Broadcom has an obligation to assert its privilege claims by

                                   6   logging otherwise discoverable documents in a privilege log, consistent with the parties’

                                   7   agreement regarding which custodians’ files must be searched and logged. BMW says that it

                                   8   expects that documents responsive to Request No. 14 may be found in Mr. Tan’s files and in the

                                   9   files of other non-lawyer custodians. Broadcom does not deny that it has provided no privilege

                                  10   log for responsive documents in the possession of these custodians.

                                  11           The parties are correct that a waiver of privilege does not follow automatically from a

                                  12   failure to timely and properly assert a privilege claim, and that the Court must consider a party’s
Northern District of California
 United States District Court




                                  13   failure to timely and properly object in the context of a “holistic reasonableness analysis.”

                                  14   Burlington N. & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1149 (9th

                                  15   Cir. 2005) (affirming district court’s finding of waiver of attorney-client privilege where privilege

                                  16   log was provided five months after Rule 34 response deadline and lacked sufficient support). It is

                                  17   not clear from the record before the Court whether Broadcom did not list any documents

                                  18   responsive to Request No. 14 on a privilege log because it believed (incorrectly) that Request No.

                                  19   14 sought only irrelevant information, or whether it did not list any documents because none

                                  20   turned up in its search of the files of Mr. Tan and other non-lawyer custodians. In these

                                  21   circumstances, the Court declines to find waiver as to any unlogged, but responsive documents at

                                  22   this time.

                                  23           However, Broadcom must supplement its privilege log in view of the Court’s analysis

                                  24   above. Specifically, with respect to Request No. 14, Broadcom must identify any responsive

                                  25   documents that (i) discuss the substance of any meetings, correspondence, or communication

                                  26   between Mr. Tan and Dr. Grote, and (ii) relate to Broadcom’s infringement or the validity of the

                                  27   asserted patents, and as to which Broadcom asserts a claim of privilege or protection. Broadcom

                                  28   must describe any such documents in a manner that will enable BMW and the Court to assess the
                                                                                         5
                                   1   privilege or protection claimed. Burlington, 408 F.3d at 1148 (explaining that a party claiming

                                   2   privilege must “provide sufficient information to enable other parties to evaluate the applicability

                                   3   of the claimed privilege or protection.”). If Broadcom determines that no responsive documents

                                   4   exist, it shall so state.

                                   5   IV.     CONCLUSION
                                   6           For the reasons discussed above, the Court denies BMW’s request that the Court find

                                   7   Broadcom has waived privilege as to any particular document or category of documents. The

                                   8   Court orders Broadcom to collect and produce any non-privileged documents responsive to

                                   9   BMW’s Request No. 14, consistent with the Court’s direction above regarding relevance and

                                  10   consistent with the parties’ prior agreement regarding the custodians and repositories to be

                                  11   searched, by April 28, 2020. Broadcom shall provide a privilege log to BMW identifying any

                                  12   responsive documents for which it claims a privilege or other protection applies, consistent with
Northern District of California
 United States District Court




                                  13   the Court’s direction above regarding privileges and protections, by April 28, 2020.

                                  14           IT IS SO ORDERED.

                                  15   Dated: April 14, 2020

                                  16

                                  17
                                                                                                    VIRGINIA K. DEMARCHI
                                  18                                                                United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
